                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                        DOCKET NO. 1:17-CR-00085-MOC-DLH

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
VLADIMIR ALEXEYEVICH ZALAKOV, )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release, Doc. No. 55. Defendant seeks release based on the COVID-19 pandemic and the fact

that, “[a]s an incarcerated person, it is impossible for [him] to follow the [Centers for Disease

Control and Prevention]’s recommendations to protect [him]self from exposure.” Id. He states he

secured post-release housing and employment. Doc. No. 55-1 at 3. But he does indicate when or

whether he asked the Bureau of Prisons to file a compassionate release request on his behalf.

       By its terms, 18 U.S.C. § 3582(c)(1)(A)(i) authorizes criminal defendants to request

compassionate release from imprisonment based on “extraordinary and compelling reasons.” But

before doing so, they must at least ask the Bureau of Prisons to do so on their behalf and give the

Bureau thirty days to respond. See United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). Here,

Defendant has not shown that he exhausted available administrative remedies by first asking the

Bureau to file a compassionate release request on his behalf. The Bureau shares this Court’s

“desire for a safe and healthy prison environment.” Id. at 597. Given the Attorney General’s

directive that the Bureau “prioritize the use of [its] various statutory authorities to grant home

confinement for inmates seeking transfer in connection with the ongoing COVID-19 pandemic,”

the Court is confident that the Bureau will speedily resolve Defendant’s compassionate release




      Case 1:17-cr-00085-MOC-DLH Document 56 Filed 08/10/20 Page 1 of 2
request. Id. (quoting Memorandum from Attorney Gen. to Dir., Bureau of Prisons 1 (Mar. 26,

2020)). Because Defendant has failed to show he exhausted administrative remedies provided by

the Bureau, the Court declines to exercise any discretion it may have to modify his term of

imprisonment at this time. See, e.g., United States v. Vigna, No. 16-CR-786, 2020 WL 1900495,

at *6 (S.D.N.Y. Apr. 17, 2020) (declining to address the exhaustion question and requiring a

defendant to file a compassionate release request with the Bureau).

       Additionally, Defendant has not shown he suffers from any illnesses that place him at a

particular increased risk from the COVID-19 pandemic. The Court shares the view of the Third

Circuit that “the mere existence of COVID-19 in society and the possibility that it may spread to

a particular prison alone cannot independently justify compassionate release, especially

considering [the Bureau]’s statutory role, and its extensive and professional efforts to curtail the

virus’s spread.” Raia, 954 F.3d at 597. Therefore, if Defendant chooses to refile his motion after

exhausting available remedies, he should supply any supporting evidence that can offer showing

why he in particular deserves compassionate release—including evidence of his personal health,

criminal history, prison disciplinary record, and likely danger to the community if released.



                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release, Doc. No. 55, is DENIED.

                                             Signed: August 10, 2020




      Case 1:17-cr-00085-MOC-DLH Document 56 Filed 08/10/20 Page 2 of 2
